Citation Nr: 0020341	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  95-33 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES


1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for anxiety.

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.

3. Entitlement to service connection for loss of sexual 
drive.

4. Entitlement to service connection for hearing loss.

5. Entitlement to service connection for residuals of Agent 
Orange exposure.


REPRESENTATION


Appellant represented by:	AMVETS
ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

In a rating decision dated April 1986, the Regional Office 
(RO) denied service connection for personality disorder with 
anxiety and occasional loss of voice.  The veteran was 
notified of this determination and of his right to appeal by 
a letter dated later that month, but a timely appeal was not 
filed.  By rating action in July 1993, the RO denied the 
veteran's claim for service connection for a back disability.  
Later that month, he was informed of this decision and of his 
right to appeal.  However, a timely appeal was not received.  
He has subsequently sought to reopen his claims for service 
connection for anxiety and a back disability.  

By rating decision dated May 1994, the RO denied service 
connection for residuals of Agent Orange exposure, to include 
chloracne, cysts, a disability manifested by sweats, itch, 
headaches, numbness, dry, aching eyes, intestinal cramps and 
burning and loss of sexual drive.  Service connection for 
hearing loss was also denied.  

The Board of Veterans' Appeals (Board) notes that a May 1995 
rating decision denied the veteran's claim for an increased 
rating for post-traumatic stress disorder (PTSD).  The 
veteran submitted a notice of disagreement with this 
determination and it was addressed in a statement of the case 
dated July 1995.  Although the veteran appealed this 
decision, the Board points out that by rating decision in 
November 1999, the RO assigned a 100 percent evaluation for 
PTSD, effective January 1994.  Accordingly, this decision 
will be limited to the issues noted on the preceding page.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. By decision in April 1986, the RO denied service 
connection for a personality disorder with anxiety.  He did 
not file a timely appeal.  By letter in October 1991, the 
veteran was notified that his claim for service connection 
for a personality disorder was denied.  He was informed of 
his right to appeal, but a timely appeal was not received.

2. The evidence added to the record since October 1991 is 
cumulative of the evidence previously considered and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

3. In a decision in July 1993, the RO denied service 
connection for a back disability.

4. The veteran was informed of this decision and of his right 
to appeal, but a timely substantive appeal was not received.

5. The evidence added to the record since the July 1993 
rating action is cumulative of the evidence previously 
considered and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

6. A hearing loss was not present in service and has not been 
documented following the veteran's discharge from service.

7. There is no competent medical evidence that establishes 
that the veteran has loss of sexual drive which is related to 
service or to Agent Orange exposure.

8. There is no competent medical evidence that establishes 
that the veteran has residuals of exposure to Agent Orange.  


CONCLUSIONS OF LAW

1.  The evidence received since the RO denied service 
connection for a personality disorder in October 1991 is not 
new and material.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a) (1999).

2.  The October 1991 decision denying service connection for 
a personality disorder is final and the claim is not 
reopened.  38 U.S.C.A. §§ 5107(a), 7105 (West 1991); 
38 C.F.R. § 20.302 (1999).

3.  The evidence received since the RO denied service 
connection for a back disability in July 1993 is not new and 
material.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).

4.  The July 1993 rating decision denying service connection 
for a back disability is final and the claim is not reopened.  
38 U.S.C.A. §§ 5107(a), 7105 (West 1991); 38 C.F.R. § 20.302 
(1999).

5.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for hearing loss.  
38 U.S.C.A. § 5107(a) (West 1991).

9. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for loss of sexual 
drive.  38 U.S.C.A. § 5107(a) (West 1991).

7.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for residuals of 
exposure to Agent Orange.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The following law and regulations and general principles 
apply to all claims for service connection in this case.

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 1991).

Where a veteran served 90 days or more during a period of war 
and arthritis or ulcer disease becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, his appeal must fail and there is no 
duty to assist him further in the development of his claim, 
since any such development would be futile.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the Court held 
that a claim must be accompanied by evidence.  As will be 
explained below, the veteran has not submitted competent 
evidence to support his claims for service connection.  Thus, 
the Board finds that his claims are not well grounded.  
Accordingly, there is no duty to assist him in the 
development of his claim.

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown,      4 Vet. App. 384 (1993).  The Board concludes, 
however, that a claim which is not well grounded is 
inherently implausible, and any error by the RO in the 
adjudication of the claim could not be prejudicial.  

Although when a claim is not well grounded, the VA does not 
have a statutory duty to assist a veteran in developing facts 
pertinent to his claim, the VA may be obligated to advise a 
veteran of the evidence needed to complete the application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the VA has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  By this decision, the Board is providing the veteran 
with notice of the evidentiary insufficiency of his claim, 
and what evidence would be necessary to make the claim well 
grounded.  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

I.  Whether New and Material Evidence Has 
Been Submitted to Reopen a Claim for 
Service Connection for a Personality 
Disorder with Anxiety and for a Back 
Disability 

The Court has held that the VA is required to review for its 
newness and materiality only the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  In the present appeal, the 
veteran was informed of the last final disallowance of the 
claim for service connection for personality disorder in 
October 1991, and the last final disallowance of the claim 
for service connection for a back disability is the July 1993 
RO decision.  Therefore, the Board must review, in light of 
the applicable law, regulations, and the Court cases 
regarding finality, the additional evidence submitted since 
these determinations.  In order to do so, the Board will 
separately describe the evidence, which was of record at 
those times, and the evidence presented subsequently.  The 
prior evidence of record is vitally important in determining 
newness and materiality for the purposes of deciding whether 
to reopen a claim.  Id.

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once an RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) (West 1991) 
has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim. 

In Evans, 9 Vet. App. 273, 284, the Court indicated that the 
newly presented evidence need not be probative of all the 
elements required to award the claim, but need only tend to 
prove each element that was a specified basis for the last 
disallowance.

A.  A personality disorder with anxiety 

The "old" evidence 

Associated with the service medical records were reports from 
a psychiatrist and from a private mental health clinic.  In a 
statement dated July 1966, the psychiatrist noted that he had 
examined the veteran that month.  Following a mental status 
evaluation, the diagnosis was inadequate personality with 
some anxiety symptoms.  In June 1967, the Acting 
Administrator of a private mental health clinic noted that 
the veteran had requested treatment for personal problems.  
It was noted that he had some problems of personality and it 
was recommended that the veteran begin psychotherapy in a 
group setting.  

On the entrance examination in August 1967, a psychiatric 
evaluation was normal.  Schizoid personality was noted, and 
it was not considered disqualifying.  Two days later, the 
veteran was referred to the mental health clinic and it was 
indicated that he was nervous and had tried to kill himself 
in the past.  He was seen in October 1968 and it was stated 
that he had apparently suffered an acute anxiety attack.  The 
impression was acute situational anxiety attacks in a 
passive-dependent personality.  It was reported the following 
month that the veteran had a long history of psychiatric 
difficulties and anxiety problems.  He lost his voice the 
previous day.  Another entry that day noted the veteran's 
history and resulted in an impression of acute anxiety 
reaction, possible conversion reaction.  Later that month, it 
was indicated that the veteran had recovered his vocal 
function.  The examiner stated that it was not a conversion 
reaction, but a manifestation of a personality disorder.  In 
April 1969, it was reported that the veteran had episodes of 
confusion, wandering and worrying because he was isolated 
from others.  

On a report of medical history in August 1969, the veteran 
related that he had experienced depression or excessive 
worry.  A psychiatric evaluation on the separation 
examination in August 1969 was normal.

Department of Veterans Affairs (VA) outpatient treatment 
records show that the veteran was seen in September 1989 with 
a history of anxiety attacks which he got when under heavy 
pressure.  He stated that he was treated for the same problem 
in Vietnam, but that it had increased in the previous seven 
to eight months.  The assessments were generalized anxiety 
disorder, rule out panic attacks with agoraphobia and rule 
out adjustment disorder, PTSD, sleeping disorder, globus 
hystericus and dependent personality with hysterical 
features.  

The RO decisions in this case

By rating action dated April 1986, the RO denied service 
connection for personality disorder with anxiety and loss of 
voice.  It was noted that this was not diagnosed in service, 
and was a developmental abnormality.  In the letter advising 
him of the determination, it was stated that a personality 
disorder with anxiety had existed at birth or began early in 
life and gradually developed.  

In a letter dated November 1989, the RO informed the veteran 
that he had not appealed the April 1986 determination.  He 
was advised that he had to submit new and material evidence.  

By letter dated October 1991, the RO informed the veteran 
that his claim for service connection for a personality 
disorder was denied.  He was notified that new evidence was 
needed, and that it had to show that the condition occurred 
during service.  He was notified of his right to appeal.  

The additional evidence 

The veteran was hospitalized by the VA in July 1990.  He was 
admitted with suicide precautions.  The working diagnosis was 
"some type" of organic brain syndrome with relation to 
apparent memory lapses, perhaps alcohol induced.  It was 
indicated that the veteran's other symptoms crossed many 
diagnostic criteria, including major depression, panic 
disorder, PTSD, alcoholism and memory disorder.

The veteran was afforded a VA psychiatric examination in 
January 1993.  Following a mental status evaluation, as well 
as psychological testing, the diagnoses were PTSD and 
personality disorder, not otherwise specified.  

VA outpatient treatment records show that the veteran was 
seen in April 1994 and it was noted that he had been on 
medication for over one year for anxiety.

The veteran was hospitalized for unrelated complaints by the 
VA in April 1994.  The diagnoses included PTSD and anxiety 
disorder.  

On VA psychiatric examination in August 1994, the veteran 
related that after his return from Vietnam, he had a 
difficult time coping with civilian life.  He stated that he 
had "anxiety attacks" and that he was always anxious.  The 
diagnoses were PTSD and alcohol abuse versus alcohol 
dependency.

Additional VA outpatient treatment records dated from 1995 to 
1998 reflect treatment for anxiety symptoms.  The reports of 
VA psychiatric examinations conducted in April 1997 and May 
1999 reflect diagnoses of PTSD, cognitive disorder, not 
otherwise specified.


B. Back disability 

Factual background

The service medical records show that the veteran complained 
of back pain in August 1967.  It was noted that he had pain 
between the scapulae.  Medication was prescribed.  A clinical 
evaluation of the spine on the separation examination in 
August 1969 was normal.

VA outpatient treatment records reflect that the veteran 
related in March 1988 that he had been off work since the 
previous August because of the gradual development of low 
back pain.  It was indicated that he had been treated at a 
private clinic for mechanical back pain.

Private medical records show that the veteran was seen in 
October 1988 for complaints involving the hip and left leg 
following a trauma earlier that month.  He reported a three 
year history of low back pain extending into both legs.  The 
pertinent diagnosis was low back pain.

Additional VA outpatient treatment records show that the 
veteran was seen in May 1989 and noted that he had been in a 
motor vehicle accident in October 1988.  The assessment was 
status post motor vehicle accident with low back pain and 
radiculopathy.  An X-ray of the lumbosacral spine in June 
1989 was negative.  

On VA general medical examination in January 1993, the 
veteran reported that he strained his back while digging 
holes in Vietnam and that he had occasional symptoms 
consisting of pain with muscle spasms and intermittent 
sciatica.  An X-ray of the lumbosacral spine revealed 
degenerative joint disease/degenerative disc disease L4-5 and 
more significant at L5-S1.  The pertinent diagnosis was 
lumbosacral strain with history of bilateral sciatica.  



The RO decision

By rating action dated July 1993, the RO denied service 
connection for a back disability.  It was noted that the 
veteran had been treated during service for back complaints 
on only one occasion, and that there was no evidence of 
treatment for a back problem for many years after service.

The additional evidence 

VA outpatient treatment records from 1993 to 1998 have been 
associated with the claims folder.  Back spasms were noted in 
January 1993.  The veteran was seen for chronic low back pain 
in February 1996 and, two months later, reported that he had 
experienced low back pain since Vietnam.  

Analysis

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Initially, the Board notes the RO denied the veteran's claim 
for service connection for a personality disorder with 
anxiety symptoms in April 1986 on the bases that it was a 
developmental abnormality and that it had not been diagnosed 
in service.  As noted above, by letter in October 1991, the 
RO informed the veteran that his claim had been denied, and 
that new evidence was required in order to reopen the claim.

Similarly, the RO denied service connection for a back 
disability in July 1993 on the basis that a chronic back 
disability was not demonstrated during service or for many 
years thereafter.

The evidence received since the RO's determinations in 
October 1991 and July 1993 includes private and VA medical 
records.  These records merely show that the veteran was 
treated for back complaints and psychiatric symptoms, 
including anxiety, many years after service.  The Board does 
not dispute this fact.  No competent medical evidence has 
been submitted, however, which demonstrates that the 
veteran's back disability was present either during service, 
that arthritis was present within one year of his discharge 
from service or that it is related in any way to service.  
Similarly, there is no competent medical evidence that 
establishes that the veteran has an acquired psychiatric 
disability (other than PTSD) that is related to service.  The 
only evidence to this effect is the continued assertions of 
the veteran.  As noted above, the additional evidence 
confirms the presence, many years after service, of a back 
disorder and anxiety symptoms.  The evidence added to the 
record since the 1991 and 1993 final decisions does not 
contain competent medical evidence linking either a back 
disability or a personality disorder with anxiety to service.  
In Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted 
that lay persons are not competent to offer medical opinions 
and, therefore, those opinions do not even serve as a basis 
on which to reopen a claim for service connection.  
Accordingly, the evidence does not provide a basis on which 
it may be concluded that the additional evidence is new and 
material so as to reopen his claims for service connection 
for a back disability and a personality disorder with 
anxiety. 

II.  Service Connection for Hearing Loss

Factual background

The service medical records are negative for complaints or 
findings concerning a hearing loss.  An audiometric test on 
the separation examination in August 1969 revealed that the 
hearing threshold levels in decibels in the right ear were 5, 
5, 5 and 10 at 500, 1000, 2,000 and 4,000 Hertz, 
respectively.  At corresponding frequencies in the left ear, 
the hearing threshold levels in decibels were 10, 0, 0 and 0.  

On VA general medical examination in January 1993, the ears 
were evaluated as normal.  

Analysis 

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that "the Court [has] held the [above] regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service."  Id. at 158.  In Hensley, citing Current Medical 
Diagnosis & Treatment 110-11 (Stephen A. Schroeder et. al 
eds., 1988), the Court also indicated that the threshold for 
normal hearing was from 0 to 20 decibels, and that higher 
threshold levels revealed some degree of hearing loss.  
Hensley, 5 Vet. App. at 157.

The only audiometric test of record was conducted at the time 
of the veteran's discharge from service.  That test 
established that the veteran's hearing was within normal 
limits.  No clinical evidence has been submitted that 
establishes that the veteran currently has a hearing loss.  
The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In Brammer v. Derwinski,  3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In the absence of proof of a present 
disability, there can be no valid claim.  In Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992), the Court held that the 
failure to demonstrate that a disability is currently 
manifested constitutes failure to present a plausible or 
well-grounded claim.  Accordingly, based on the evidence of 
record, the Board finds that the veteran's claim is not well 
grounded.

III.  Service Connection for Loss of 
Sexual Drive and Residuals of Agent 
Orange Exposure 

Factual background

The service medical records show that the veteran was noted 
to have a headache in September 1967.  His eyes were 
evaluated as normal at that time.  In January 1968, he 
complained of an upset stomach.  An examination revealed no 
abdominal soreness or tenderness.  He was seen for a papular 
erythematous lesion on the right upper arm and left thigh in 
April 1968.  The impression was fungus.  Later that month, it 
was indicated that the lesions were much improved.  The 
impression was resolving fungal dermatitis.  The skin, eyes, 
abdomen and the genitourinary system were evaluated as normal 
on the separation examination in August 1969.

Private medical records disclose that the veteran was seen in 
the dermatology clinic in August 1985.  The veteran presented 
with a cyst on his back of one year's duration.  He stated 
that it was slow growing and had begun as a pimple.  
Following an examination, the assessments were epidermoid 
cyst and two comedones.  The cyst was removed later that 
month.  A pathology report reflects a diagnosis of epidermal 
inclusion cyst surrounding keratin debris.  

VA outpatient treatment records show that the veteran was 
seen in August 1988 and complained of blurring vision.  The 
assessment was possible visual deficit.  

A letter dated October 1992 from the Agent Orange Veteran 
Payment Program reveals that the veteran's application had 
been reviewed and it was determined that he met the criteria 
for eligibility.  

VA outpatient treatment records disclose that the veteran was 
referred to the dermatology clinic in November 1991 and that 
it was noted that he had a callus on his left index finger 
and a recurrent crusted papule on his left posterior scalp.  
He complained of "stomach upset" in August 1992.  He denied 
headaches and blurred vision.  The assessment was 
gastrointestinal upset.  It was indicated that he had had 
stomach problems for years.

In August 1993, B.E.J. stated that he witnessed the veteran 
"fall victim" to secondary ailments linked to defoliants, 
including skin and intestinal disorders.  

VA outpatient treatment records reveal that in November 1993 
it was stated that the veteran needed a urology consult due 
to his inability to maintain an erection.  It was noted that 
this was not a new problem.  The diagnostic impression was 
possible impotence.  Later that month, he expressed concern 
about his skin and Agent Orange exposure.  He stated that his 
skin tears easily and that it was from Agent Orange.  An 
examination revealed findings consistent with a wart on his 
left index finger, scratch marks (itchy) on his back and 
erythematous macular areas on his elbows.  He requested 
treatment for warts on his hands in July 1995.  The veteran 
was seen for a rash on his left wrist which he had had for a 
couple of months in April 1996.  Apparently, the veteran 
indicated the rash was related to Agent Orange.  The 
diagnostic impression was left wrist rash of unknown 
etiology.  The veteran was seen for unrelated complaints in 
May 1997.  The assessments included rash and peptic ulcer 
disease by history.  

Analysis 

Service connection may be granted for disease, which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999); Cosman v. Principi,  3 
Vet. App. 505 (1992).

The veteran's active duty included service in Vietnam during 
the Vietnam era. 
VA regulations pertaining to Agent Orange exposure, now 
expanded to include all herbicides used in Vietnam, provide 
for a presumption of exposure to herbicide agents for 
veterans who served on active duty in Vietnam during the 
Vietnam era and has a disease listed at 38 C.F.R. § 3.309(e).  
38 U.S.C.A. § 1116(a) (3) (West 1991); 38 C.F.R. § 
3.307(a)(6) (1999); McCartt v. West, 12 Vet. App. 164, 168 
(1999).  A herbicide agent is a chemical in an herbicide used 
in support of the United States and allied military 
operations in the Republic of Vietnam during the Vietnam era.  
38 C.F.R. § 3.307(a)(6)(i) (1999).  The regulations also 
stipulate the diseases for which service connection may be 
presumed due to an association with exposure to herbicide 
agents.  38 C.F.R. § 3.309(e) (1999).  The specified diseases 
are chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, non-Hodgkin's lymphoma, 
porphyria cutanea tarda, soft-tissue sarcoma, multiple 
myeloma, and respiratory cancers.  Id.  

The Secretary of Veterans Affairs formally announced in the 
Federal Register, on January 4, 1994, that a presumption of 
service connection based on exposure to herbicides used in 
Vietnam was not warranted for "any other condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted." 59 Fed. Reg. 341 (1994).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed.Cir.1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993); see also Brock v. Brown, 10 
Vet. App. 155, 160 (1997) (explaining that holding in Combee 
is for application in claims involving Agent Orange 
exposure).  As such, the Board must not only determine 
whether the veteran has a disability which is recognized by 
VA as being etiologically related to prior exposure to 
herbicide agents that were used in Vietnam  (See 38 C.F.R. § 
3.309(e)), but must also determine whether his current 
disability is the result of active service under 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.303(d).  In other words, the fact 
that the veteran does not meet the requirements of 38 C.F.R. 
§ 3.309 does not in and of itself preclude him from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that his exposure to Agent 
Orange during service caused headaches.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(d).

The Board notes that the issue of service connection for loss 
of sexual drive was listed separate from the claim for 
service connection for residuals of exposure to Agent Orange.  
Since it appears that the veteran is arguing that the loss of 
sexual drive was due to exposure to Agent Orange, the Board 
will address this assertion.  In addition, the Board points 
out that the May 1994 rating decision that initially 
adjudicated the claim for service connection for residuals of 
Agent Orange exposure listed the following as allegedly being 
due to Agent Orange:  chloracne, cysts, a disability 
manifested by sweats, itch, headache, dry aching eyes, 
intestinal cramps and burning and loss of sexual drive.

As an initial matter, it should be noted that the Board has 
the obligation to review the veteran's claims under all 
applicable laws and regulations.  As such, the Board will 
first analyze whether the veteran's claim for service 
connection for residuals of Agent Orange exposure is well 
grounded on a direct basis, without consideration of his 
allegation of Agent Orange exposure.  A review of the record 
establishes that the veteran was seen for headaches on only 
one occasion during service.  He was treated successfully for 
a fungus in April 1968.  In any event, there was no 
indication of chloracne during service.  The Board readily 
concedes that the veteran has been treated following service 
for a variety of skin complaints, gastrointestinal symptoms 
and possible impotence.  With respect to these matters, the 
only evidence supporting the veteran's claims consists of his 
statements to the effect that they are related to service.  
The Court has held that if the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Thus, his lay assertions to the effect that he has a 
skin disability, gastrointestinal problems or impotence which 
is related to service are neither competent nor probative of 
the issue in question.  Indeed, in Moray v. Brown, 5 Vet. 
App. 211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions and, therefore, those 
opinions do not even serve as a basis for a well-grounded 
claim.

There is no clinical evidence of a disability manifested by 
sweats or dry, aching eyes.  The Court has held that "[i]n 
the absence of competent medical evidence of a current 
disability and a causal link to service or evidence of 
chronicity or continuity of symptomatology, a claim is not 
well grounded."  Chelte, 10 Vet. App. 268.  In Brammer, 3 
Vet. App. 223, the Court noted that Congress specifically 
limited entitlement for service-connected disease or injury 
to cases where such incidents had resulted in a disability.  
In the absence of proof of a present disability, there can be 
no valid claim.  In Rabideau, 2 Vet. App. 141, the Court held 
that the failure to demonstrate that a disability is 
currently manifested constitutes failure to present a 
plausible or well-grounded claim.  Accordingly, based on the 
evidence of record, the Board finds that the veteran's claims 
are not well grounded.

The Board will now analyze whether service connection is 
warranted for headaches based on Agent Orange exposure.  It 
should be noted that it is conceded that he had active duty 
in Vietnam.  The disabilities for which it may be presumed 
are due to Agent Orange exposure are listed above.  None of 
these disabilities has been demonstrated by the evidence of 
record.  The conditions the veteran is seeking service 
connection on the basis of exposure to Agent Orange are not 
among the conditions listed in 38 C.F.R. § 3.309(e), which 
are recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, 
including Agent Orange.  As such, the veteran may not prevail 
under the provisions of 38 C.F.R. § 3.309(e).  Applying the 
law of Combee to the case, the Board notes that there is no 
medical evidence on file directly linking the veteran's Agent 
Orange exposure and any chloracne, cysts, a disability 
manifested by sweats, itch, headache, dry aching eyes, 
intestinal cramps and burning and loss of sexual drive.


ORDER

Since new and material evidence has not been submitted to 
reopen claims of entitlement to service connection for a 
personality disorder with anxiety and a back disability, the 
appeal is denied.  Service connection for hearing loss, loss 
of sexual drive and residuals of exposure to Agent Orange is 
denied.



		
	T. Hal Smith
	Member, Board of Veterans' Appeals



 

